Citation Nr: 0918016	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  02-02 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for residuals of 
ruptured leg tendons.

4.  Entitlement to service connection for a left 
shoulder/clavicle disability.  

5.  Entitlement to service connection for a skin disability 
of the upper back.

6.  Entitlement to service connection for alopecia areata.

7.  Entitlement to service connection for hypoglycemia, 
claimed as syncope.

8.  Entitlement to an initial disability rating in excess of 
10 percent for lumbar strain, prior to August 28, 2008.

9.  Entitlement to an initial disability rating in excess of 
20 percent for lumbar strain, from August 28, 2008.

10.  Entitlement to an initial disability rating in excess of 
10 percent for a lateral meniscus tear, status post 
arthrotomy of the left knee (left knee disability).

11.  Entitlement to an initial disability rating in excess of 
10 percent for a lateral meniscus tear, status post 
arthrotomy of the right knee (right knee disability).

12.  Entitlement to an initial disability rating in excess of 
10 percent for a hallux valgus deformity of the left foot 
(left foot disability).

13.  Entitlement to an initial disability rating in excess of 
10 percent for a hallux valgus deformity of the right foot 
(right foot disability).

14.  Entitlement to an initial compensable disability rating 
for inguinal hernia, status post left inguinal herniorrhaphy.

15.  Entitlement to an initial compensable disability rating 
for pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1971 to 
September 1992, including service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000, August 2001 and March 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, DC.  In the August 
2000 rating decision, the RO granted service connection and 
assigned initial noncompensable evaluations, effective March 
17, 1997, for right and left foot disabilities; right and 
left knee disabilities; low back disability; chronic 
pancreatitis; and residuals of an inguinal hernia.  In that 
rating action, the RO also denied service connection for a 
host of conditions on the basis that they were not well 
grounded under the law then in effect.

In the August 2001 rating decision, the RO increased the 
evaluations of the Veteran's right foot, left foot and low 
back disabilities to 10 percent, effective March 17, 1997.  
Because the 10 ratings are not the highest ratings available 
for these conditions, his claims challenging the propriety of 
these evaluations remain in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In the March 2002 rating action, the RO increased the 
evaluations of the Veteran's right and left knee disabilities 
to 10 percent, effective March 17, 1997, and granted service 
connection for migraine headaches, and assigned an initial 10 
percent rating, also effective that date.  In addition, in 
the March 2002 rating action, the RO denied service 
connection for the issues identified on the title page.  The 
Veteran perfected a timely appeal of these determinations to 
the Board.

During the course of this appeal, the Veteran's claims folder 
was transferred from the Washington, DC, RO to the 
Pittsburgh, Pennsylvania, RO.

Further, during his appeal, the Veteran has maintained that 
his claims have been pending since he filed his initial claim 
of service connection in 1992, and as the Washington, DC, RO 
acknowledged in a March 2002 letter to the Atlanta, Georgia, 
RO, the Veteran has submitted evidence to support his 
contentions that he filed his claims at the Atlanta, Georgia, 
RO in 1992.  Unfortunately, to date, VA has not been able to 
locate that original claim form.  The Veteran's contentions 
raise a claim for an earlier effective date of the issues he 
appealed.  Specifically, in a November 2000 statement, he 
asserted that his original claims were filed in November 
1992.  Thus, as this claim for an earlier effective date was 
raised within a year of the August 2000 rating decision, it 
is referred to the RO for appropriate action.

By a December 2005 rating decision, the Board granted service 
connection for sinusitis and asthma, increased the disability 
rating for migraine headaches and remanded the rest of the 
issues on appeal.  The RO, in a January 2006 rating decision, 
effectuated the Boards decision.  By a November 2008 rating 
decision, the RO increased the disability rating for lumbar 
strain to 10 percent, effective August 28, 2008 and granted 
service connection for bilateral arthritis of the feet and 
knees.  As service connection has been granted for arthritis 
of the feet and knees, this constitutes a full grant of the 
benefits sought on appeal and thus, this issue is not in 
appellate status before the Board.

The issues of entitlement to an initial disability rating in 
excess of 10 percent for hallux valgus deformities of the 
left foot and right foot are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that his pes 
planus, cervical spine disability and hypoglycemia, claimed 
as syncope, are causally related to his active service.

2.  The competent and probative medical evidence of record is 
against a finding that the Veteran currently has the 
diagnosed conditions of residuals of ruptured leg tendons, 
alopecia areata and a skin disability of the upper back.

3.  A left shoulder/clavicle disability did not originate in 
service, was not aggravated by active service and is not 
related to any incident during active service.

4.  Throughout the duration of the appeal, from March 17, 
1997, the Veteran's lumbar strain was productive of a 
moderate limitation of motion of the lumbar spine. 

5.  The Veteran's left and right knee disabilities are 
productive of residuals of a lateral meniscus tear, status 
post arthrotomy of the left and right knees with bilateral 
chronic patellofemoral syndrome and early arthritis in the 
right knee. 

6.  The Veteran's inguinal hernia, status post left inguinal 
herniorrhaphy is productive of no current symptoms and no 
recurrent hernias.

7.  The Veteran's pancreatitis is productive of no symptoms, 
no abdominal pain, no increase in amylase, no weight loss and 
no vomiting with the last reported acute episode in 2002 as 
per the Veteran.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, pes planus, cervical spine disability and 
hypoglycemia, claimed as syncope, were incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for the establishment of service connection 
for residuals of ruptured leg tendons, alopecia areata, a 
skin disability of the upper back and a left 
shoulder/clavicle disability have not been met, nor may such 
be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.317 (2008).

3.  The criteria for an initial disability rating of 20 
percent for lumbar strain from March 17, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

4.  The criteria for initial disability ratings in excess of 
10 percent each for a lateral meniscus tear, status post 
arthrotomy of the left knee and of the right knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2008).

5.  The criteria for an initial compensable disability rating 
for an inguinal hernia, status post left inguinal 
herniorrhaphy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2008).

6.  The criteria for an initial compensable disability rating 
for pancreatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7347 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the August 2000 rating decision, he was 
provided notice of how to substantiate his claims for service 
connection based upon an undiagnosed illness resulting from 
the Persian Gulf War in February 1998.  He was subsequently 
provided notice of the VCAA in August 2001, prior to the 
readjudication of his claims in the March 2002 rating 
decision.  Additional VCAA letters were sent in May 2007 and 
July 2008.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the Veteran received 
additional notice in May 2007, pertaining to the downstream 
disability rating and effective date elements of his claims, 
and was furnished a Statement of the Case in March 2002 with 
subsequent re-adjudication in a May 2004 and November 2008 
Supplemental Statements of the Case.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, 
both supra.

Moreover, it is well to observe that service connection for 
lumbar strain, left and right knee disabilities, left and 
right foot disabilities, pancreatitis and inguinal hernia has 
been established and initial ratings for these conditions 
have been assigned.  Thus, the Veteran has been awarded the 
benefit sought, and such claim has been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 
U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  Also, it is of 
controlling significance that, after awarding the Veteran 
service connection for lumbar strain, left and right knee 
disabilities, left and right foot disabilities, pancreatitis 
and inguinal hernia and assigning initial disability ratings 
for these conditions, he filed a notice of disagreement 
contesting the initial rating determination.  See 73 Fed. 
Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. 
§ 3.159(b) to add subparagraph (3), which provides VA has no 
duty to provide section 5103 notice upon receipt of a notice 
of disagreement).  The RO furnished the Veteran a Statement 
of the Case that addressed the initial rating assigned for 
his lumbar strain, left and right knee disabilities, left and 
right foot disabilities, pancreatitis and inguinal hernia, 
included notice of the criteria for a higher rating for that 
condition, and provided the Veteran with further opportunity 
to identify and submit additional information and/or 
argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 
2002).  Under these circumstances, VA fulfilled its 
obligation to advise and assist the veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA examinations, a Gulf War questionnaire and 
statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following):  (A) An undiagnosed illness; (B) The 
following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:  
(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria for a medically unexplained 
chronic multisymptom illness; or (C) Any diagnosed illness 
that the Secretary determines warrants a presumption of 
service-connection.  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology are not considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period are 
considered chronic.  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to, the following:  (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

1.  Pes Planus, Cervical Spine Disability and Hypoglycemia, 
Claimed as Syncope

The Veteran contends that his pes planus, cervical spine 
disability and hypoglycemia, claimed as syncope, are all 
related to his active service.

Service treatment records reflect that the Veteran was 
treated for upper back problems from September 1972 to 
February 1985, including swelling and soreness of the neck 
due to heavy lifting, sore neck, neck pain, a twisted neck 
with muscle spasm and possible disc injury, upper back pain, 
neck pain with muscle strain, a head injury with cervical 
spine muscle spasm, upper back pain from heavy lifting, 
tenderness with facet block at C7-D1 and D3-D4, chronic upper 
back pain and a history of a slipped disc due to heavy 
lifting and cervical pain.  The Veteran's August 1992 
retirement examination noted a back injury to the cervical 
spine secondary to heavy lifting in 1985 and that the Veteran 
still continued to have upper back pain.  Service treatment 
records also reflect the Veteran was treated on several 
occasions for bilateral foot problems including cellulitis, 
bunions, hallux valgus deformities, bursitis, reflex 
sympathetic dystrophy and on one occasion severe right foot 
pain from the tips of the toes to the high arch area which 
resolved with minimal treatment, however, there were no 
findings of pes planus in service and pes planus was not 
noted in the Veteran's retirement examination.  In addition, 
service treatment records indicate that the Veteran was 
involved in running exercises that had to be restricted due 
to his several foot problems.  A syncopal episode was noted 
in July 1976.  A history of fainting spells was noted in the 
Veteran's report of medical history pursuant to his August 
1992, retirement examination, which also noted the Veteran's 
last attack was approximately one month earlier and he was 
first seen for such episodes in 1981.  

Private medical records from May 1993 to September 2003 
reflect that the Veteran was initially treated for syncopal 
episodes in June 1995 and was later variously treated for and 
diagnosed with syncope, also characterized as syncope of 
unknown etiology or unexplained syncope, a history of syncope 
and syncopal episodes beginning in 1981 and returning in 
1992, hypoglycemia versus epilepsy versus cardiac etiology of 
syncopal episodes, multiple pass out episodes since 1981, 
syncopal episodes with no documented hypoglycemia episodes, 
hypoglycemia for many years with symptoms about seven times a 
year and recurrent symptomatic hypoglycemia.  Private medical 
records also indicate that the Veteran was initially treated 
for musculoskeletal pain in the upper back and neck in 
between October 1995 and February 1996, and was subsequently 
treated for and diagnosed with neck pain, back pain and rule 
out bony cervical spine path to include facet disease.  
During this period the Veteran was also diagnosed on one 
occasion with right foot plantar fasciitis.

A November 1998 Gulf War VA examination noted the Veteran's 
other disabilities which were not due to the Gulf War 
included degenerative joint disease of the spine and disc 
problems with chronic back pain since 1982/1983.  

In a November 2000 VA examination, the Veteran reported 
having sudden lower back pain associated with pain between 
the shoulder blades in 1983 or 1984, for which he was 
hospitalized for two weeks as he lost the feeling in his 
legs.  He also reported problems in the bilateral feet since 
the late 1970's, especially from running and marching in 
military boots.  The Veteran stated that following bunion 
surgery in 1981, he was able to walk with arch supports and 
that since having orthopedic military boots made in 1991 or 
1992, he had bought common shoes with elastic supports.  A 
physical examination of the feet reflected flattened arches 
bilaterally.  He was diagnosed with mechanical upper and 
lower back pain with predominantly moderate limitation of 
motion and function, acquired flat feet with operated hallux 
valgus and severe limitation of motion of the great toes, 
flat feet with slight pronation and bowed Achilles tendons 
and indication of swelling and pain on use bilaterally.  

A December 2000 VA examination noted the Veteran's complaints 
of severe back pain causing him to be significantly impaired 
over four week intervals for which he has to take medication, 
Flexaril or Roxin.  He was diagnosed with suspected root 
compression with sensory disturbances at about C7 on the 
left.  

In an August 2008 VA examination, the Veteran reported 
continued upper back pain since he sustained back injuries 
during his active service.  The Veteran was diagnosed with 
bilateral pes planus and the examiner concluded that while 
the Veteran stated that he had pes planus in service, there 
was no record thereof.  He opined however, that it was 
possible that the Veteran had pes planus in service.  The 
examiner continued to explain that he could not speculate as 
to when the Veteran acquired pes planus.  The Veteran was 
also diagnosed with chronic cervical strain with degenerative 
arthritis of the cervical spine and the examiner concluded 
that it was at least as likely as not that the current 
cervical strain was a continuation of the neck and upper back 
pain which he had while in service.  Finally, the examiner 
noted that there was no syncope since 2003 and that it seems 
that in a 1995 private medical report, following a diagnosis 
of hypoglycemia versus epilepsy versus cardiac origin, 
epilepsy and cardiac origin were ruled out.  Thus, the 
examiner concluded that it was at least as likely as not that 
there was a history of syncope, likely due to hypoglycemia, 
although there is no current hypoglycemia.  

After a careful review of the record, the Board concludes 
that entitlement to service connection for pes planus, a 
cervical spine disability and hypoglycemia, claimed as 
syncope, is warranted.  In this regard, the Board notes that 
the Veteran was treated for both a cervical spine disability 
and syncopal episodes during his active service which were 
noted upon his retirement examination.  In addition, the 
Veteran is currently diagnosed with a cervical spine 
disability which the August 2008 VA examiner noted was at 
least as likely as not due to the upper back pain he 
sustained during his active service.  Moreover, while the 
Veteran is not currently diagnosed with hypoglycemia, he was 
diagnosed with hypoglycemia while this case was on appeal, as 
recently as September 2001 and syncopal episodes and 
hypoglycemia had been treated during the pendency of this 
appeal.  Finally, the VA examiner concluded that it was at 
least as likely as not that there was a history of syncope 
that was likely due to hypoglycemia.  As such, the Board 
finds the preponderance of the evidence supports the 
Veteran's claims for service connection for a cervical spine 
disability and hypoglycemia, claimed as syncope.  

With regard to the Veteran's claim for service connection for 
pes planus, the Board notes that while the Veteran was 
treated for several bilateral foot disabilities in service, 
pes planus was not noted in service at any time.  The 
evidence of record demonstrates however, that the Veteran was 
treated in service on one occasion for severe right foot pain 
from the tips of the toes to the high arch area which 
resolved with minimal treatment that was not related to his 
other foot conditions, service records reflect that he 
performed running exercises in service and is he currently 
diagnosed with pes planus.  Moreover, while the Veteran 
claimed that pes planus resulted from his running in service 
and the examiner explained that it was possible he had pes 
planus in service.  In regard to the examiner's statement 
that he could not speculate as to when the Veteran acquired 
pes planus, this evidence is not considered favorable or 
unfavorable as no positive or negative opinion was set forth.  
As there is lay evidence of an in-service occurrence, a 
medically diagnosed current disability and a statement from a 
physician indicating a possible link to service, the evidence 
is in relative equipoise.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board concludes that 
service connection for pes planus, is warranted.

2.  Residuals of Ruptured Leg Tendons, Skin Disability of the 
Upper Back and Alopecia Areata

Initially, the Board notes that while the Veteran contends 
that his skin disability of the upper back and alopecia 
areata are the result of his service in the Gulf war, neither 
of these conditions constitute a qualifying chronic 
disability as listed above.  See 38 C.F.R. § 3.317.  
Moreover, as discussed below, the evidence of record does not 
reflect that the Veteran has any of these disabilities 
currently and therefore the claims for service connection for 
residuals of ruptured leg tendons, a skin disability of the 
upper back and alopecia areata cannot be substantiated.

Service treatment records reflect that the Veteran was 
treated for alopecia areata in service from July 1980 to 
November 1981, however, no findings of this condition were 
reported during the remainder of the Veteran's active service 
or on the August 1992 retirement examination.  An August 1980 
report speculated whether the Veteran's alopecia areata was 
related to a barber's ointments used in a hair cut and a 
November 1980 report noted the Veteran presented with 
alopecia areata ever since the summer following a haircut in 
which the scalp was nicked, the area became pruritic and hair 
loss followed.  Service treatment reports are also absent of 
any findings of a skin disability of the upper back.  While 
service treatment reports note left leg swelling and right 
leg tenderness to palpation pursuant to deep vein thrombosis 
in April 1984 and muscle cramps in the calves and thighs in 
the August 1992 report of medical history, no findings of 
ruptured leg tendons were noted in the service treatment 
reports, including the Veteran's retirement examination.

Private medical records from May 1993 to September 2003 
reflect that the Veteran was treated for and diagnosed with 
spots on the upper back and a dermal papule, a lesion on the 
back suspected as folliculitis, a recurrence of painful, 
hyperpigmented, acneform papules on the upper back later 
diagnosed as folliculitis and a rash that was noted to be 
from the Gulf War which was diagnosed as folliculitis on the 
upper back.  No treatment for alopecia areata, ruptured leg 
tendons or residuals thereof was noted during this period.

In a November 1998 VA examination, the Veteran reported 
noticing nodes on his back initially in 1991 which were 
slightly itchy, healed spontaneously and showed no influence 
by external aspects.  He was diagnosed with folliculitis of 
the upper back with post-inflammatory hyperpigmentation.  The 
examiner concluded that the folliculitides or other skin 
modifications heal resulting in post inflammatory 
hyperpigmentations, which were clearly visible due to the 
basic dark color of the skin.  The examiner also found that 
no statement could be made regarding the rash because at the 
time of the examination, none could be observed.

In a November 1998 Gulf War VA examination noted a ruptured 
tendon of the left calf with surgery in 1991 under the 
Veteran's other disabilities that were not due to the Gulf 
War.  No findings of alopecia areata or a skin disability of 
the upper back were noted.

In an August 2008 VA examination, the examiner noted a 
history of a ruptured left leg tendon per the Veteran and 
concluded that there is a faint scar on the left calf that 
may be a residual of the surgery but no other residuals were 
found.  The examiner also concluded that while there was a 
hyperpigmented nodule in the mid-back, there was no current 
skin disability of the upper back and no current chronic 
eczema or folliculitis.  Finally the examiner found current 
mild male pattern baldness however, there was no current 
alopecia areata.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim. 

3.  A Left Shoulder/Clavicle Disability

The Veteran contends that he had a birth defect in the left 
shoulder which was noted during his retirement physical in 
service and his left shoulder was aggravated by his active 
service.  

Service treatment reports are absent of a left shoulder 
disability, although they do note tenderness in the left 
lateral trapezius muscle which was later diagnosed as a 
muscular spasm related to the back.  No shoulder disabilities 
were documented in the Veteran's August 1992 retirement 
examination.  The Veteran's August 1992 report of medical 
history noted a bone or joint deformity which included only a 
hallux valgus deformity.  

Private medical records from May 1993 to September 2003 
reflect that he was treated for and diagnosed with a left 
shoulder impingement, myofascial pain of the left upper 
extremity, left trapizius trigger point tendinitis, left 
shoulder pain, left shoulder supraspinous tendonitis and 
trapizius in the left shoulder with suspect myofascial pain 
syndrome.  The Veteran was initially treated for left 
shoulder problem in February 1999.  

A November 1998 VA Gulf War examination noted that the 
Veteran's other disabilities, which were not due to service 
in the Gulf War, included left shoulder pain that comes and 
goes, due to an inborn birth defect of the scapula and collar 
bone.  This diagnosis also noted the Veteran had problems 
since early 1980.  

In a December 2000 VA examination, the Veteran reported a 
limitation of motion in the left shoulder with severe pain 
that was treated with injections.  

In an August 2008 VA examination, the Veteran reported that 
he was told by an examiner during his retirement physical 
that he had a birth defect in the left shoulder and should 
not have been in the service.  He stated that he always had 
more pain and weakness in the left shoulder and currently had 
severe pain for about two weeks of every month.  He was 
diagnosed with symptomatic left shoulder tendinitis.  The 
examiner noted that there was no x-ray evidence of an inborn 
defect and the earliest record of treatment for tendinitis 
was in 1999.  The examiner concluded that it would be 
speculation either to state that the left shoulder disability 
pre-existed the Veteran's active duty or that the left 
shoulder disability had its onset in service.  

After a careful review of the record, the Board concludes 
that entitlement to service connection for a left 
shoulder/clavicle disability is not warranted.  A left 
shoulder injury or condition was not shown in service or for 
many years thereafter.  Service treatment reports were absent 
of any findings of a left shoulder condition and the only 
bone deformity noted in service dealt with the Veteran's 
hallux valgus deformities.  In addition, the post-service 
medical evidence of record reflects no complaints of a left 
shoulder condition for many years following the Veteran's 
active service.  In this regard, the Board notes that the 
earliest evidence of treatment for a left shoulder disability 
was in November 1998 in which an inborn defect of the left 
shoulder was first noted and the Veteran reported problems 
since early 1980.  Finally, as there is no medical evidence 
of a nexus between the Veteran's current disability and his 
active service, the preponderance of the evidence is against 
a finding that a left shoulder/clavicle disability was caused 
or aggravated by his active service.  Therefore, the 
Veteran's claim for service connection for a left 
shoulder/clavicle disability is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

Increased Disability Ratings

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

1.  Lumbar strain

The Veteran contends, in relevant part, that he is entitled 
to a disability rating in excess of 10 percent prior to 
August 28, 2008 and in excess of 20 percent from August 28, 
2008 for his lumbar strain.  In an August 2000 rating 
decision, the Veteran was granted service connection for 
lumbar strain and assigned a zero percent disability rating 
under Diagnostic Code 5295, effective March 17, 1997 (the 
date of the Veteran's claim).  By an August 2001 rating 
decision, the RO increased the disability rating for the 
Veteran's lumbar strain to 10 percent under Diagnostic Code 
5295, effective March 17, 1997.  In a November 2008 rating 
decision, the RO granted an increased rating for lumbar 
strain and assigned a 20 percent rating under Diagnostic Code 
5237, effective April 28, 2008 (i.e., the date of the most 
recent VA examination).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for rating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Disabilities and injuries of the spine are currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  The revised provisions of Diagnostic Code 5293 
were also redesignated as Diagnostic Code 5243 for 
intervertebral disc syndrome, effective September 26, 2003.

Because it has been determined that the Veteran filed the 
current claim for service connection for his lumbar strain on 
March 17, 1997, the Board is required to consider the claim 
in light of both the former and revised schedular criteria in 
order to determine whether an increased rating is warranted 
for that disability.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.

Under former Diagnostic Code 5292, in effect prior to 
September 26, 2003, a 10 percent evaluation requires slight 
limitation of motion, a 20 percent evaluation requires 
moderate limitation of motion, and a 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Under former Diagnostic Code 5295, in effect prior to 
September 26, 2003, lumbosacral strain is rated as 10 percent 
disabling when there is characteristic pain on motion and as 
20 percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under the revised criteria, effective September 26, 2003, a 
General Rating Formula for Diseases and Injuries of the Spine 
provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent evaluation requires evidence of forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation requires evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).  Note (1) provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
Id.

Under former Diagnostic Code 5293 (in effect prior to 
September 23, 2002), a 0 percent evaluation is assigned when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is assigned for mild intervertebral 
disc syndrome.  A 20 percent evaluation is assigned for 
moderate intervertebral disc syndrome, with recurring 
attacks.  A 40 percent evaluation is assigned for severe 
intervertebral disc syndrome, with recurring attacks and with 
intermittent relief.  A 60 percent evaluation is assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under Diagnostic Code 5293 (effective September 23, 2002), 
which was renumbered as Diagnostic Code 5243 (effective 
September 26, 2003), intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Under Diagnostic Code 5293 (effective September 23, 2002) and 
Diagnostic Code 5243 (effective September 26, 2003), a 10 
percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires evidence of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008).  Note (1) states that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

Turning to the evidence, private medical records from March 
1996, a year prior to the Veteran's claim, to September 2003 
reflect that he was treated for back pain in the thoracic 
spine in September 2003.  

In a November 1998 Gulf War VA examination, the examiner 
noted the Veteran's other disabilities which were not due to 
the Gulf War included degenerative joint disease of the spine 
and disc problems with chronic back pain since 1982/1983.

In a November 2000 VA examination, the Veteran reported 
having sudden lower back pain associated with pain between 
the shoulder blades in 1983 or 1984, for which he was 
hospitalized for two weeks as he lost the feeling in his 
legs.  He reported that currently, his back might lock up any 
time and he had had eight major back pain attacks in a month.  
Prolonged walking, standing or sitting triggered flare-ups.  
He was on medication for his flare-ups, including Flexeril 
and Percocet.  He was diagnosed with mechanical upper and 
lower back pain with predominantly moderate limitation of 
motion and function.  Range of motion of the Veteran's 
lumbosacral spine measured 82 degrees of flexion with pain at 
52 degrees, 18 degrees of extension with pain at 12 degrees, 
lateral flexion to 25 degrees on both the right and left with 
pain at 22 degrees, rotation to 30 degrees on the right with 
pain at 29 degrees and to 20 degrees on the left with pain at 
19 degrees.  Range of motion was noted as additionally 
limited by pain, weakness and fatigability upon repetitive 
motion.  The examiner found that the lumbar spine represented 
a predominantly moderate limitation of motion and function.  
X-rays reflected no significant pathological findings 
although a minimal widely arched thoracic scoliosis with 
convexity to the left was noted.  The Veteran was diagnosed 
with mechanical upper and lower back pain with predominantly 
moderate limitation of motion and function.

A December 2000 VA examination noted the Veteran's complaints 
of severe back pain, causing him to be significantly impaired 
over four week intervals for which he has to take medication, 
Flexaril or Roxin.  

In an August 2008 VA examination, the Veteran reported pain 
in the lower back with flare-ups about 5 times a year lasting 
from a couple of days to a couple of weeks.  He reported that 
he had incapacitation lasting a couple of days, he had to be 
at bed rest for two to three days and he could not lift more 
than 25 pounds.  There were no restrictions with walking, 
standing or activities of daily living in between flare-ups 
and the Veteran were not using any assistive device.  A 
physical examination revealed mild scoliosis of the lower 
thoracic spine with tenderness in that area.  No palpable 
spasm was noted.  Range of motion of the thoracolumbar spine 
measured 80 degrees of flexion with pain between 60 to 80 
degrees, 20 degrees of extension with pain at 20 degrees, 
lateral flexion to 30 degrees bilaterally with pain at 30 
degrees, rotation to 35 degrees bilaterally with pain at 35 
degrees.  No additional limitation of motion was noted with 
repetitive motion and no increased weakness or spasm was 
noted.  No motor or sensory loss was noted.  Strait leg 
raising was negative and all deep tendon reflexes were 
normal.  The Veteran was diagnosed with chronic lumbar 
strain.

In considering the applicable regulations, the Board finds 
that the old rating criteria are more favorable to the 
Veteran's current lumbar strain as the Veteran does not meet 
to the specified degrees of range of motion specified in 
order to receive a higher evaluation under the revised rating 
criteria.  

After a careful review of the evidence of record and 
resolving all doubt in favor of the Veteran, the Board finds 
that from the date of the Veteran's claim on March 17, 1997, 
to include the previously staged periods prior to August 28, 
2008 and from August 28, 2008, the Veteran's lumbar strain 
warrants a disability rating of 20 percent under former 
Diagnostic Code 5292.  The objective medical evidence of 
record reflects the Veteran's lumbar strain was manifested by 
a moderate limitation of motion.  In this regard, the Board 
finds that the November 2000 VA examiner concluded the 
Veteran's back condition had a predominantly moderate 
limitation of motion and function.  This finding is also 
supported by the August 2008 VA examination, in which the 
Veteran's lumbar strain was productive of 80 degrees of 
flexion, accompanied by reports of flare-ups occurring 5 
times a year lasting from a couple of days to a couple of 
week and evidence of mild scoliosis of the lower thoracic 
spine with tenderness.  As such the Board finds that, from 
the date of the initial claim for service connection on March 
17, 1997, the Veteran's lumbar strain warrants a disability 
rating of 20 percent under former Diagnostic Code 5292.

In addition, as the record reflects that the Veteran's 
degrees of limitation of range of motion would not meet the 
criteria for even a 10 percent rating under the revised 
regulations, the Board finds that the medical evidence of 
record would not support a higher evaluation under the old or 
new rating criteria with the Veteran's subjective complaints 
of pain, along with the objective findings of weakness and 
moderate functional loss in the November 2000 VA examination.  
Moreover, as the Veteran's subjective complaints of pain, 
along with the objective findings of weakness and moderate 
functional loss are considered in the assigned disability 
rating, they more nearly approximate the 20 percent 
disability rating assigned under former Diagnostic Code 5292.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Finally, a higher disability rating under former Diagnostic 
Codes 5292 and 5295 as well as under revised Diagnostic Code 
5237 is not warranted as the objective findings do not 
reflect any evidence of severe limitation of motion, severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, forward flexion of the 
thoracolumbar spine to 30 degrees or less, favorable 
ankylosis or unfavorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5295 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).


2.  Lateral Meniscus Tear, Status Post Arthrotomy of the Left 
and Right Knee 

The Veteran's left and right knee lateral meniscus tear, 
status post arthrotomy have each been rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2008).

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

The Veteran contends that his service connected lateral 
meniscus tear, status post arthrotomy of the right and left 
knee each warrant a higher rating.  

Private medical records from March 1996, a year prior to the 
Veteran's claim, to September 2003 reflect the Veteran's 
history of two knee surgeries was noted in August 2001. 

In a November 1998 VA Gulf War examination, the examiner 
noted that the Veteran's other disabilities which were not 
due to the Gulf War included bilateral knee surgery, still 
with complaints.  

In a December 2001 VA examination, the Veteran reported that 
his left and right knee swelled up at time, he could not walk 
without a knee brace and that pain was dependent on the 
weather and his physical exertion.  In addition, he reported 
that his left knee locked up sometimes.  A physical 
examination of the right knee revealed a an unremarkable 
contour, medial joint line tender on palpation and pressure, 
Lachmann sign 2-3mm, pivot shift negative, firm ligaments, no 
patellar crepitus although patellar clicking, friction and 
popping were present on motion and rotary motions to medially 
initiated a short stabbing pain indicated a degeneration of 
the remaining meniscus.  A physical examination of the left 
knee revealed a normal joint contour, no arthritic 
deformation, entire joint line tender on pressure which was 
greater laterally than medially, firm ligaments, no joint 
crepitus, tip of the left patella is painful on pressure, 
patella itself crepitates on motion and rotary motions to 
laterally initiated a short stabbing pain indicated a 
degeneration of the remaining meniscus.  Flexion was to 140 
degrees on the right and 142 degrees on the left and 
extension was to 0 degrees on the right and left.  No 
additional pain, weakness or incoordination was noted upon 
repetitive motion.  X-rays demonstrated the right and left 
knees were within normal limits.  The Veteran was diagnosed 
with status post partial mesniscectomy of the right and left 
knees, both associated with patellofemoral syndrome and both 
resulting in no significant limitation of motion and function 
although extertional pain on use was noted.  

In an August 2008 VA examination, the Veteran reported that 
both his knees have recurrent swelling and pain.  He also 
reported that, with regard to the left knee, his arthrotomy 
in 1984 improved the left knee.  On the left knee, the 
Veteran reported flare-ups occurring three to four times a 
year, for which he used a brace and topical cream but no 
other assistive devices.  With the right knee, the Veteran 
reported that flare-ups occurred every month about three 
times a month, were more painful than the left and he 
required a cane for ambulation along with a brace and topical 
cream.  He reported the flare-ups were painful but not 
incapacitating and he could still perform activities of daily 
living and his occupation.  The examiner noted the Veteran 
had a knee sleeve over the right knee and walked with a 
slight limp.  A physical examination of the right knee 
revealed no deformity, no palpable effusion, mild crepitus 
and infrapatellar tenderness. A physical examination of the 
left knee revealed no deformity, no palpable effusion, mild 
tenderness infrapatellar, and mild crepitus.  Range of motion 
reflected flexion to 140 degrees on the right with pain at 
100 to 140 degrees and 140 degrees on the left with pain at 
140 degrees. Extension was to 0 degrees on the right and 
left.  No changes with repetition of range of motion and no 
evidence of increased weakness, fatigability, incoordination, 
motor or sensory loss, instability or laxity.  X-rays of the 
knees show early degenerative changes in the right knee.  The 
Veteran was diagnosed with residuals, status post surgery of 
the left knee with chronic patellofemoral syndrome and 
residuals, status post surgery of the left knee with chronic 
patellofemoral syndrome and early arthritis.

The Board notes that the Veteran has been assigned a separate 
disability rating for arthritis of the knees and feet under 
Diagnostic Code 5003.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the Veteran's 
lateral meniscus tear, status post arthrotomy of the right 
and left knee are each appropriately evaluated as 10 percent 
disabling and do not warrant a higher disability rating at 
any time since the date of claim on March 17, 1997.  The 
objective medical evidence of record did not reflect any 
findings of subluxation, instability or dislocation of the 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint.  In this regard, the Board notes 
that while the Veteran reported swelling in the knees and 
locking of the left knee, the objective findings are absent 
locking or effusion into either the left or right knee joint 
and the Veteran's subjective complaints did not report 
chronic episodes of locking.  The Veteran also reported in 
the August 2008 VA examination that his flare-ups were 
painful but not incapacitating and he could still perform 
activities of daily living and his occupation.  Moreover, the 
Veteran's pain is considered under the symptomatology for 
removal of semilunar cartilage under Diagnostic Code 5259.  
Finally, the findings of degeneration of the remaining 
meniscus and mild crepitus along with the Veteran's 
subjective complaints of pain more nearly approximate the 10 
percent rating assigned under Diagnostic Code 5259.  See 38 
C.F.R. § 4.71a.  

The objective evidence of record demonstrates that the 
Veteran's flexion and extension of the right and left knee 
were not limited at any time and no additional functional 
loss due to pain, weakness or incoordination was noted.  As 
such there is no objective evidence of limitation of motion 
that would warrant even a compensable disability rating, much 
less a 20 percent rating, under Diagnostic Codes 5260 and 
5261.  See 38 C.F.R. § 4.71a.  As the Veteran's left and 
right knee disabilities do not meet the criteria for 
limitation of motion, any additional functional loss due to 
pain, weakness, excess fatigability, or incoordination need 
not be considered.  See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, 
Diagnostic Code 5201; DeLuca v. Brown, 8 Vet. App. 202.  

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, as 
the Veteran's service-connected disabilities do not reflect 
ankylosis, recurrent subluxation, lateral instability or an 
impairment of the tibia or fibula, Diagnostic Codes 5256, 
5257 and 5262 do not apply.  See 38 C.F.R. § 4.71a.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 10 percent at any 
time since the effective date of service connection for a 
lateral meniscus tear, status post arthrotomy of the right 
and left knees on March 17, 1997.  See Fenderson, 12 Vet. 
App. at 125-26.  That is to say, the Veteran's disability has 
been no more than 10 percent disabling since the effective 
date of his award, so his rating cannot be "staged" because 
this represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability rating in excess 
of 10 percent for lateral meniscus tear, status post 
arthrotomy of the right and left knees is not warranted at 
any time since the effective date of service connection on 
March 17, 1997.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefit sought on appeal is accordingly 
denied.

3.  Inguinal hernia

The Veteran's inguinal hernia is rated under Diagnostic Code 
7338 which provides ratings for inguinal hernia.  Small 
inguinal hernia, reducible, or without true hernia 
protrusion, is rated noncompensably disabling.  Inguinal 
hernia that is not operated, but is remediable, is rated 
noncompensably disabling.  Postoperative recurrent inguinal 
hernia, readily reducible, well supported by truss or belt, 
is rated 10 percent disabling.  Small inguinal hernia, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible, is rated 30 
percent disabling.  Large inguinal hernia, postoperative 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable, is rated 
60 percent disabling.  A Note to Diagnostic Code 7338 
provides that 10 percent is to be added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be rated, 
and 10 percent, only, added for the second hernia, if the 
second hernia is of compensable degree.  38 C.F.R. § 4.114.

Private medical records from March 1996, a year prior to the 
Veteran's claim, to September 2003 reflect the Veteran was 
seen for right side abdominal pain in February 1996 and right 
flank pain of unknown etiology in April 1996 although an 
April 1996 ultrasound was normal.  The Veteran was also seen 
in September 2000 for complaints of lower abdominal pain 
although no obvious hernia was found and he was diagnosed 
with right pubic area pain.

In a November 1998 VA Gulf War examination, the examiner 
noted the Veteran's left groin hernia surgeries in 1975, 1977 
and 1979 under other disabilities which were not the result 
of the Gulf War.

In an August 2008 VA examination, the Veteran reported that 
in regard to his left inguinal herniorrhaphy, he had surgery 
twice in 1975 and 1976 and had no current problems or 
symptoms.  A physical examination revealed a well healed left 
inguinal herniorrhaphy scar measuring six centimeters and was 
non tender.  There was no keloid formation, no adherence and 
no recurrent hernia.  The Veteran was diagnosed with status 
post left inguinal herniorrhaphy, no residuals, no recurrent 
hernia.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the Veteran's 
inguinal hernia is appropriately evaluated as noncompensably 
disabling and does not warrant a higher disability rating at 
any time since the date of claim on March 17, 1997.  The 
objective medical evidence of record does not reflect a 
postoperative recurrent inguinal hernia, readily reducible, 
well supported by truss or belt, so as to warrant a 10 
percent disability rating.  In this regard the Board notes 
that the Veteran reported a history of hernia surgeries in 
1975, 1977 and 1979, however, the evidence of record does not 
reflect any recurrence of a postoperative inguinal hernia at 
any time since he filed his claim in March 17, 1997.  Both VA 
examinations did not report findings of a current inguinal 
hernia and private medial records found no obvious hernia 
although the Veteran was treated for left flank pain, 
abdominal pain and right pubic area pain.  Moreover, the 
Veteran reported no current symptoms or problems in the 
August 2008 VA examination.  As such the Board finds that, 
from the date of the initial claim for service connection on 
March 17, 1997, the Veteran's inguinal hernia warrants a 
noncompensable disability rating under Diagnostic Code 7338.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a noncompensable evaluation at any time since 
the effective date of service connection for inguinal hernia 
on March 17, 1997.  See Fenderson, 12 Vet. App. at 125-26.  
That is to say, the Veteran's disability has been no more 
than 0 percent disabling since the effective date of his 
award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability rating in excess 
of 0 percent for inguinal hernia is not warranted at any time 
since the effective date of service connection on March 17, 
1997.  Since the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefit sought on appeal is accordingly denied.

4.  Pancreatitis

The Veteran's pancreatitis is rated under Diagnostic Code 
7347 which provides a 10 percent rating if there is at least 
one recurring attack of typical severe abdominal pain in the 
past year.  A 30 percent rating is warranted for moderately 
severe pancreatitis, with at least 4-7 typical attacks of 
abdominal pain per year, with good remission between attacks.  
A 60 percent rating requires frequent attacks of abdominal 
pain, loss of normal body weight, and other findings showing 
continuing pancreatic insufficiency between attacks.  38 
C.F.R. § 4.114, Diagnostic Code 7347.

Private medical records from March 1996, a year prior to the 
Veteran's claim, to September 2003 reflect the Veteran was 
seen for right side abdominal pain in February 1996 and right 
flank pain of unknown etiology in April 1996 although an 
April 1996 ultrasound was normal.  The Veteran was also seen 
in September 2000 for complaints of lower abdominal pain 
although no obvious hernia was found and he was diagnosed 
with right pubic area pain.  No diagnoses of pancreatitis 
were noted.

In an August 2008 VA examination, the Veteran reported being 
diagnosed with pancreatitis in 1982 and has had abdominal 
pain many times.  He reported the last acute episode was in 
2002 in Germany and since 2003 when he was diagnosed for 
diabetes mellitus, he has had no acute attacks of 
pancreatitis.  No symptoms of pancreatitis were noted since 
2002 and no weight loss was reported.  The Veteran was 
diagnosed with a history of pancreatitis since 1981.  The 
examiner noted that per the Veteran, the last acute attack 
was in 2002 and there were no current symptoms of 
pancreatitis, no abdominal pain, no increase in amylase, no 
weight loss and no vomiting.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the Veteran's 
pancreatitis is appropriately evaluated as noncompensably 
disabling and does not warrant a higher disability rating at 
any time since the date of claim on March 17, 1997.  In this 
regard, the Board notes that there is no evidence of at least 
one recurring attack of typical severe abdominal pain in the 
past year throughout the duration of the appeal.  While the 
private medical records note abdominal pain and right flank 
pain in February 1996 and April 1996, these were not 
attributable to pancreatitis as unknown etiology was found.  
In addition, the abdominal pain noted in the September 2000 
private medical record was related to a hernia and not 
pancreatitis.  Moreover, while the Veteran reported his last 
severe acute episode of pancreatitis was in 2002 in Germany, 
the private medical records encompassing that period of 
treatment while the Veteran was in Germany were absent of any 
such episode.  Finally, the August 2008 VA examination also 
reported no current symptoms of pancreatitis.  As such As 
such the Board finds that, from the date of the initial claim 
for service connection on March 17, 1997, the Veteran's 
pancreatitis warrants a noncompensable disability rating 
under Diagnostic Code 7347.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 0 percent at any time 
since the effective date of service connection for 
pancreatitis on March 17, 1997.  See Fenderson, 12 Vet. App. 
at 125-26.  That is to say, the veteran's disability has been 
no more than 0 percent disabling since the effective date of 
his award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability rating in excess 
of 0 percent for pancreatitis is not warranted at any time 
since the effective date of service connection on March 17, 
1997.  Since the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefit sought on appeal is accordingly denied.

Extraschedular Consideration for Increased Disability Rating 
Claims

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's disabilities.  In the August 2008 VA 
examination, while the Veteran reported periods of 
incapacitation due to his lumbar spine disability with bed 
rest he did not report that a physician prescribed bed rest 
for any of his service-connected disabilities.  Moreover, the 
Veteran reported that the flare-ups of his knee disabilities 
did not interfere with his occupation or activities of daily 
living.  As a result, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for pes planus is granted.

Service connection for cervical spine disability is granted.

Service connection for residuals of ruptured leg tendons is 
denied.

Service connection for a left shoulder/clavicle disability is 
denied.  

Service connection for a skin disability of the upper back is 
denied.

Service connection for alopecia areata, is denied.

Service connection for hypoglycemia, claimed as syncope, is 
granted.

An initial disability rating of 20 percent for lumbar strain, 
from March 17, 1997, is granted, subject to the provisions 
governing the award of monetary benefits.

An initial disability rating in excess of 10 percent for a 
lateral meniscus tear, status post arthrotomy of the left 
knee, is denied.

An initial disability rating in excess of 10 percent for a 
lateral meniscus tear, status post arthrotomy of the right 
knee, is denied.

An initial compensable disability rating for inguinal hernia, 
status post left inguinal herniorrhaphy, is denied.

An initial compensable disability rating for pancreatitis is 
denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for an 
initial disability rating in excess of 10 percent for a 
hallux valgus deformity of the left foot and the right foot.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).  

The Board has granted service connection for pes planus in 
this decision and the Veteran has also applied for initial 
disability ratings in excess of 10 percent for hallux valgus 
deformities of the left foot and the right foot, claiming 
that his foot disabilities have gotten worse.  As service 
connection has been granted for these two disabilities of the 
foot, the Board finds that these issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
Therefore, the Board believes that a medical opinion is 
needed to distinguish which symptomatology results from the 
Veteran's service-connected hallux valgus deformities of the 
left foot and the right foot and which symptomatology results 
from his service-connected pes planus.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA podiatry examination to determine 
the severity of his service-connected his 
pes planus and hallux valgus deformities 
of the left and right foot.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination, to include a copy of 
this remand.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis of any disorders 
found.  

Following a comprehensive examination, the 
examiners should endeavor to distinguish, 
to the extent possible, the symptomatology 
related to the Veteran's pes planus from 
that related to his hallux valgus 
deformities of the left and right foot. 
 Once the symptomatology of each injury 
has been disassociated, the examiner 
should offer an opinion regarding the 
following:

(a)  The level of impairment caused solely 
by symptomatology of the Veteran's 
service-connected pes planus.

(b)  The level of impairment caused solely 
by symptomatology of the Veteran's 
service-connected hallux valgus 
deformities of the left and right foot.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


